                                     Case 19-16565      Doc 16    Filed 06/05/19    Page 1 of 1


                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                  FOR THE DISTRICT OF MARYLAND

                          In re:                                          Bankruptcy No. 19-1-6565 LSS

                          ROCK CREEK BAPTIST CHURCH,                      Chapter 11

                                   Debtor.
                                                                          SUPPLEMENTAL 2016(b) STATEMENT
                                   Since the filing of the previous 2016(b) statement in this case, counsel has received
                          the following payment(s) on the date(s) indicated:

                            Dates        Description                                                        Amount
                            4/29/19      Initial Retainer                                                   $5,000.00
                            6/4/19       Payment to Trust                                                   $2,500.00
                                         Total Received:                                                    $7,500.00

                          Date: June 5, 2019                                 Respectfully Submitted,

                                                                             THE WEISS LAW GROUP, LLC


                                                                             By: _______/s/ Brett Weiss___________
                                                                                BRETT WEISS, #02980
                                                                                6404 Ivy Lane, Suite 650
                                                                                Greenbelt, Maryland 20770
                                                                                (301) 924-4400
                                                                                brett@BankruptcyLawMaryland.com




  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
